DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a feed unit” in claim 1, “a first determination unit” in claim 1, “a second determination unit” in claim 1, and “an instruction unit” in claim 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
“The feed unit” in claim 1 is read as items 110-114 shown in Fig.1, “a first determination unit” in claim 1 is read as the CPU 203 shown in Fig.1, “a second determination unit” in claim 1 is read as the CPU 203 shown in Fig.1, and “an instruction unit” in claim 16 is read as the display panel 104 shown in Fig.1. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6 and 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dehority’639 (US 5,129,639), and further in view of Hube’814 (US 5,229,814).
     With respect to claim 1, Dehority’639 teaches an image forming device (Fig.1, item 16) configured to perform printing based on setting information of a print job in a mode giving priority to the setting information of the print job [As shown in Fig.2A, a paper with the best paper match is being designated to perform printing in step 58 and 60. Therefore, A mode is disclosed to give the priority to the paper with the lowest mismatch associated with job paper requirement to perform printing], the device comprising: 
     a feeding unit configured to feed paper based on the setting information of the print job [The printer 16 shown in Fig.1 is inherent disclosed with a feeding unit configured to feed paper based on the setting information of the print job in order perform any printing operation]; 
     a first determining unit configured to determine whether or not a first paper type is same as a second paper type, the first paper type being the setting information of the print job, and the second paper type being a type set in a paper feeding section (Fig.2A, step S58); 
     a second determining unit configured to determine a degree of mismatch between the first and second paper types if the first determining unit determines that the first and second paper types are not the same type [The paper with the lowest mismatch associated with job paper requirement is being selected for printing (abstract)].

     Dehority’639 teaches wherein the feeding unit is configured not to feed paper if the second determining unit determines that the degree of mismatch exceeds a threshold value [as shown in Fig.7E, the print job is not being printed when the required papers including the substituted paper and original designated paper are not available to perform printing in step 388. Therefore, the feeding unit in the printer is considered not to feed paper to perform printing when the papers in the printer are being determined not matched with the requirement to substitute the original designated paper (that the degree of mismatch exceeds a threshold value) in the print job.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Dehority’639 of according to the teaching Hube’814 not to print the job when the papers in the printer are being determined not matched with the requirement to substitute the original designated paper in the said job because this will enhance the quality of the printout.
      With respect to claim 2, which further limits claim 1, Dehority’639 teaches wherein the second determining unit is configured to determine the degree of mismatch based on a comparison between a first basis weight of the first paper type and a second basis weight of the second paper type [The system determines the best match between size, color, weight and type by determining a mismatch magnitude between the job paper requirements and the printer's paper capabilities or stocks (abstract).  Therefore, the second determining unit is considered being disclosed to configure to determine the 
     With respect to claim 3, which further limits claim 2, Dehority’639 teaches wherein the second determining unit is configured to determine that the degree of mismatch exceeds the threshold value if the second determining unit determines that the first basis weight is different from the second basis weight as a result of the comparison [The system determines the best match between size, color, weight and type by determining a mismatch magnitude between the job paper requirements and the printer's paper capabilities or stocks (abstract). Therefore, the second determining unit is considered being disclosed to configure to determine that the degree of mismatch exceeds the threshold value if the second determining unit determines that the first basis weight is different from the second basis weight as a result of the comparison in order to select the best match of the paper is being selected to perform printing].
     With respect to claim 4, which further limits claim 2, Dehority’639 teaches wherein the second determining unit is configured to determine that the degree of mismatch exceeds the - 16 -10209433US01threshold value if the second determining unit determines that a difference between the first and second basis weights exceeds a predetermined value as a result of the comparison [The system determines the best match between size, color, weight and type by determining a mismatch magnitude between the job paper requirements and the printer's paper capabilities or stocks (abstract). Therefore, the second determining unit is considered being disclosed to configure to determine that the degree of mismatch exceeds the - 16 -10209433US01threshold value if the second determining unit determines that 
     With respect to claim 5, which further limits claim 2, Dehority’639 teaches wherein, in case of dividing the basis weight in a predetermined number of classes, the second determining unit is configured to determine that the degree of mismatch exceeds the threshold value if the second determining unit determines that a first class of the first basis weight is different from a second class of the second basis weight [The system determines the best match between size, color, weight and type by determining a mismatch magnitude between the job paper requirements and the printer's paper capabilities or stocks (abstract). Therefore, the second determining unit is considered being disclosed to determine that the degree of mismatch exceeds the threshold value if the second determining unit determines that a first class of the first basis weight is different from a second class of the second basis weight in case of dividing the basis weight in a predetermined number of classes in order to select the best match of the paper is being selected to perform printing].
     With respect to claim 6, which further limits claim 2, Dehority’639 teaches wherein, in case of classifying basis weight in a predetermined number of classes, the second determining unit is configured to determine that the degree of mismatch exceeds the threshold value if the second determining unit determines that a difference between a first class of the first basis weight and a second class of the second basis weight exceeds a predetermined number of class [The system determines the best match between size, color, weight and type by determining a mismatch magnitude between 
    With respect to claim 15, which further limits claim 1, Dehority’639 teaches wherein the second determining unit is configured to determine the degree of mismatch based on a determining manner instructed through the print job [The system determines the best match between size, color, weight and type by determining a mismatch magnitude between the job paper requirements and the printer's paper capabilities or stocks (abstract). Therefore, the second determining unit is considered to configure to determine the degree of mismatch based on a determining manner instructed through the print job regarding to the designated paper for printing in order to enable the best match of paper is being selected].  
     With respect to claim 16, which further limits claim 1, Dehority’639 teaches an instructing unit configured to receive an instruction of a determining manner for the degree of mismatch from an operation unit, wherein the second determining unit is configured to determine the degree of mismatch based on the determining manner instructed by the instructing unit [The system determines the best match between size, color, weight and type by determining a mismatch magnitude between the job paper 
     With respect to claim 17, which further limits claim 1, Dehority’639 does not teach wherein the print job is described in a page description language.
     Hube’814 teaches that wherein the print job is described in a page description language [regarding to the job in PDL format (col.3, lines 54-60).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hube’814 according to the teaching Dehority’639 to generate the printer job in the PDL format because this will the print job to be processed by a printer more effectively.
     With respect to claim 19, it is a method claim that claims how the image forming device of claim 1 to substitute paper for printing.  Claim 19 is rejected for the same manner as described in the rejected claim 1. In addition, the reference has disclosed an image forming device to substitute paper for printing, the process (method) to substitute paper for printing is inherent disclosed to be performed by a processor in the image forming device when the image forming device performs the operation to substitute paper for printing.
     With respect to claim 20, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 20 claim how the .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dehority’639 (US 5,129,639), Hube’814 (US 5,229,814), and further in view of and Ishida’939 (US 2017/0146939).
      With respect to claim 7, which further limits claim 1, the combination of Dehority’639 and Hube’814 does not teach wherein the second determining unit is configured to determine the degree of mismatch based on a comparison between a first surface property of the first paper and a second surface property of the second paper.  
     Ishida’939 teaches the surface property is associated with the paper type (paragraph 111).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dehority’639 and Hube’814 according to the teaching of Ishida’939 to determine the surface property of the available paper in order to select the desired substitute paper for printing because this will enhance the printout quality.
     The combination of Dehority’639, Hube’814 and Ishida’939 does not teach wherein the second determining unit is configured to determine the degree of mismatch based on a comparison between a first surface property of the first paper and a second surface property of the second paper.

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dehority’639, Hube’814 and Ishida’939 to determine the surface property of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing  after comparing the surface property of the available papers and the surface property of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the 
     With respect to claim 8, which further limits claim 7, the combination of Dehority’639, Hube’814 and Ishida’939 does not teach wherein the second determining unit is configured to determine that the degree of mismatch exceeds the threshold value if the second determining unit determines that the first surface property is different from the second surface property as a result of the comparison.  
      Since Hube’814 teach using the substitution table to determine a desired paper to substitute the original paper designated for a print job, Dehority’639 has suggested that the system determines the best match between size, color, weight and type by determining a mismatch magnitude between the job paper requirements and the printer's paper capabilities or stocks (abstract) and Ishida’939 teaches the surface property is associated with the paper type (paragraph 111), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine the surface property of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing by comparing the surface property of the available papers and the surface property of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the second determining unit is configured to determine that the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dehority’639, Hube’814 and Ishida’939 to determine the surface property of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing  by comparing the surface property of the available papers and the surface property of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the second determining unit is configured to determine that the degree of mismatch exceeds the threshold value if the second determining unit determines that the first surface property is different from the second surface property as a result of the comparison) because this will enhance the printout quality.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dehority’639 (US 5,129,639), Hube’814 (US 5,229,814) and further in view of Conlon’347 (US 2018/0063347).
    With respect to claim 9, which further limits claim 1, the combination of Dehority’639 and Hube’814 does not teach wherein the second -17-10209433US01determining unit is configured to determine the degree of mismatch based on a comparison between a first shape of the first paper type and a second shape of the second paper type. 

    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dehority’639 and Hube’814 according the teaching of Conlon’347 to supply different shape of papers in a printer to perform printing because this will allow the print job to be printed with desired paper more effectively.
     The combination of Dehority’639, Hube’814 and Conlon’347 does not teach wherein the second -17-10209433US01 determining unit is configured to determine the degree of mismatch based on a comparison between a first shape of the first paper type and a second shape of the second paper type.
      Since Dehority’639 has suggested that the system determines the best match between size, color, weight and type by determining a mismatch magnitude between the job paper requirements and the printer's paper capabilities or stocks (abstract) and Conlon’347 teaches that a printer supplies different shape of papers to perform printing (Fig.7B), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine the shape of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing  after comparing the shape of the available papers and the shape of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the second -17-10209433US01 determining unit is configured to determine the degree 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dehority’639, Hube’814 and Conlon’347 to determine the shape of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing after comparing the shape of the available papers and the shape of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the second -17-10209433US01 determining unit is configured to determine the degree of mismatch based on a comparison between a first shape of the first paper type and a second shape of the second paper type) because this will enhance the printout quality.
     With respect to claim 10, which further limits claim 9, the combination of Dehority’639 and Hube’814 does not teach wherein the second determining unit is configured to determine that the degree of mismatch exceeds the threshold value if the second determining unit determines that the first shape is different from the second shape as a result of the comparison. 
      Since Dehority’639 has suggested that the system determines the best match between size, color, weight and type by determining a mismatch magnitude between the job paper requirements and the printer's paper capabilities or stocks (abstract) and Conlon’347 teaches that a printer supplies different shape of papers to perform printing (Fig.7B), therefore, it would have been obvious to a person of ordinary skill in the art 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dehority’639, Hube’814 and Conlon’347 to determine the shape of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing after comparing the shape of the available papers and the shape of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the second determining unit is configured to determine that the degree of mismatch exceeds the threshold value if the second determining unit determines that the first shape is different from the second shape as a result of the comparison) because this will enhance the printout quality.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dehority’639 (US 5,129,639), Hube’814 (US 5,229,814), and further in view of and Suzuki’138 (US 2019/0087138).
     With respect to claim 11, which further limits claim 1, the combination of Dehority’639 and Hube’814 does not teach wherein the second determining unit is configured to determine the degree of mismatch based on a comparison between a first conveying speed for feeding paper of the first paper type and a second conveying speed for feeding paper of the second paper type.
     Suzuki’138 teaches the paper type is associated with the conveying speed (Fig.5).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dehority’639 and Hube’814 according to the teaching Suzuki’138 to determine the conveying speed of the available paper in order to select the desired substitute paper for printing because this will enhance the printing speed to provide the printout.
      The combination of Dehority’639, Hube’814 and Suzuki’138 does not wherein the second determining unit is configured to determine the degree of mismatch based on a comparison between a first conveying speed for feeding paper of the first paper type and a second conveying speed for feeding paper of the second paper type
      Since Dehority’639 has suggested that the system determines the best match between size, color, weight and type by determining a mismatch magnitude between the job paper requirements and the printer's paper capabilities or stocks (abstract) and Suzuki’138 teaches the paper type is associated with the conveying speed (Fig.5), therefore, it would have been obvious to a person of ordinary skill in the art before the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dehority’639, Hube’814 and Suzuki’138 to determine the conveying speed of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing  after comparing the conveying speed of the available papers and the conveying speed of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the second determining unit is configured to determine the degree of mismatch based on a comparison between a first conveying speed for feeding paper of the first paper type and a second conveying speed for feeding paper of 
    With respect to claim 12, which further limits 11, the combination of Dehority’639, Hube’814 and Suzuki’138 does not teach wherein the second determining unit is configured to determine that the degree of mismatch exceeds the threshold value if the second determining unit determines that the first conveying speed is different from the second conveying speed as a result of the comparison.  
      Since Dehority’639 has suggested that the system determines the best match between size, color, weight and type by determining a mismatch magnitude between the job paper requirements and the printer's paper capabilities or stocks (abstract) and Suzuki’138 teaches the paper type is associated with the conveying speed (Fig.5), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine the conveying speed of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing after comparing the conveying speed of the available papers and the conveying speed of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the second determining unit is configured to determine that the degree of mismatch exceeds the threshold value if the second determining unit determines that the first conveying speed is different from the second conveying speed as a result of the comparison) because this will enhance the printing speed to provide the printout.

     With respect to claim 13, which further limits claim 1, the combination of Dehority’639 and Hube’814 does not teach wherein the second determining unit is configured to determine the degree of mismatch based on a comparison between a first fixing temperature for performing printing on paper of the first paper type and a second fixing temperature for performing printing on paper of the second paper type.
     Suzuki’138 teaches the paper type is associated with the fixing temperature (Fig.5).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Dehority’639 and Hube’814 according to the teaching Suzuki’138 to determine the fixing temperature 
      The combination of Dehority’639, Hube’814 and Suzuki’138 does not wherein the second determining unit is configured to determine the degree of mismatch based on a comparison between a first fixing temperature for performing printing on paper of the first paper type and a second fixing temperature for performing printing on paper of the second paper type.
      Since Dehority’639 has suggested that the system determines the best match between size, color, weight and type by determining a mismatch magnitude between the job paper requirements and the printer's paper capabilities or stocks (abstract) and Suzuki’138 teaches the paper type is associated with the fixing temperature (Fig.5), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine the fixing temperature of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing after comparing the fixing temperature of the available papers and the fixing temperature of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the second determining unit is configured to determine the degree of mismatch based on a comparison between a first fixing temperature for performing printing on paper of the first paper type and a second fixing temperature for performing printing on paper of the second paper type) because this will enhance the printing speed to provide the printout.

     With respect to claim 14, which further limits claim 13, the combination of Dehority’639, Hube’814and Suzuki’138 does not teach wherein the second determining unit is configured to determine that the degree of mismatch exceeds the - 18 -10209433US01 threshold value if the second determining unit determines that the first fixing temperature is different from the second fixing temperature as a result of the comparison.  
      Since Dehority’639 has suggested that the system determines the best match between size, color, weight and type by determining a mismatch magnitude between the job paper requirements and the printer's paper capabilities or stocks (abstract) and Suzuki’138 teaches the paper type is associated with the fixing temperature (Fig.5), therefore, it would have been obvious to a person of ordinary skill in the art before the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dehority’639, Hube’814 and Suzuki’138 to determine the fixing temperature of the available papers in order to select the lowest degree mismatch substitute paper from the available papers to substitute the original paper designated for a print job for printing  after comparing the fixing temperature of the available papers and the fixing temperature of the original paper designated for a print job with respect to the degree of mismatch between them when the original paper designated for the print job is not available in the printer for printing (wherein the second determining unit is configured to determine that the degree of mismatch exceeds the - 18 -10209433US01 threshold value if the second determining unit determines that the first fixing temperature is different from the second .
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dehority’639 (US 5,129,639), Hube’814 (US 5,229,814) and further in view of Shah’254 (US 2008/0170254).
     With respect to claim 18, which further limits claim 1, the combination of Dehority’639 and Hube’814 does not teach wherein the print job is described in a job control language.  
     Shah’254 teaches wherein the print job is described in a job control language (paragraphs 3 and 49).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dehority’639 and Hube’814 according to the teaching of Shah’254 to include the job control language in a print job because this will allow the print job to be generated and processed more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Tanaka’633 (US 2018/0284633) discloses an image forming apparatus includes a reading portion for reading a shape of a first sheet, said reading portion having a function of reading a second sheet carrying an original image; an image forming portion for forming a toner image corresponding to the original image read by said reading portion; a fixing portion for fixing the toner image formed by said image forming portion; 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674